Citation Nr: 1745957	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-14 284		DATE
		

THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post multiple right knee surgeries prior to July 15, 2009 and after September 1, 2009.

2.  Entitlement to a disability rating in excess of 10 percent for instability of the right knee.  


ORDER

Entitlement to a disability rating of 20 percent, but no greater, for status post multiple right knee surgeries is granted.  

Entitlement to a disability rating in excess of 10 percent for instability of the knee is denied.


FINDINGS OF FACT

1.  The Veteran's right knee disability manifested with frequent episodes of joint locking, joint pain, and joint effusion, limitation of extension to 5 degrees maximum, and limitation of flexion to 100 degrees minimum, but without limitation of flexion to 45 degrees, limitation of extension to 10 degrees, or ankylosis.  

2.  The Veteran's right knee disability manifested with slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no greater, for status post multiple right knee surgeries have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

2.  The criteria for a disability rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from January 1980 to March 2000 in the United States Coast Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Board notes that the Veteran was granted a separate disability rating for instability of the right knee in a January 2014 rating decision.  As that issue stems from the original disagreement with the rating for the right knee, the issue is considered on appeal.  

The Board remanded the issue for further development in October 2013 and April 2016.  The Board notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The case has been returned to the Board for appellate review.

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

1.  Entitlement to a disability rating in excess of 10 percent for status post multiple right knee surgeries prior to July 15, 2009 and after September 1, 2009.

The Veteran contends that his right knee disability warrants a disability rating in excess of 10 percent for limitation of motion.  

The Board notes that the Veteran was granted a temporary total disability rating from July 15, 2009, to September 1, 2009.  As the Veteran received the maximum rating available during that period, the Board will not address that period in the decision below.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's right knee disability was rated under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage prior to July 15, 2009 and under Diagnostic Code 5261 for limitation of extension of the leg from September 1, 2009.  

The Board notes that several disability codes address knee disabilities.  Under Diagnostic Code 5256 ankylosis of the knee with a favorable angle in full extension or in slight flexion between 0 and 10 degrees warrants a 30 percent disability rating.  Ankylosis in flexion between 10 and 20 degrees warrants a 40 percent disability rating.  Ankylosis in flexion between 20 and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent disability rating. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a 0 percent disability rating, to 45 degrees warrants a 10 percent disability rating, to 30 degrees warrants a 20 percent disability rating, and to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a 0 percent disability rating, to 10 degrees warrants a 10 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 40 percent disability rating, and to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a.

The question for the Board is whether the Veteran's right knee disability manifested with limitation of flexion to 45 degrees, limitation of extension to 10 degrees, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of locking and effusion.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's right knee disability manifested to a degree that more nearly approximates the criteria for a disability of 20 percent.

The Veteran's treatment records show consistent complaints of right knee pain and treatment with cortisone injections.  

May 2009 treatment records showed a history of right knee ACL reconstruction fifteen years prior.  The Veteran reported some discomfort and pain ever since the reconstruction.  He underwent two subsequent arthroscopes with mild relief and had a cortisone injection in April 2009 with some relief.  The examiner diagnosed osteoarthritis of the knee.  The examiner noted no signs of instability despite ACL deficiency.  The examiner recommended periodic cortisone injections.  

The Veteran was afforded a VA examination in February 2010.  The examiner noted that the Veteran underwent arthroscopic partial medial and lateral meniscectomy and right knee hardware removal in July 2009.  The Veteran reported no improvement in symptoms since the surgery.  The Veteran described a constant throbbing ache that was worse with stairs, kneeling, flexing past 90 degrees, and cold or damp weather, occurring at least once per month and relieved with rest, ice, compression, and elevation.  The examiner noted weakness, stiffness, swelling, fatigability, and lack of endurance, but no heat or redness, no instability or giving way, and no locking.  The Veteran had no lost time from work other than the two week recovery from surgery in July 2009.  The examiner noted no episodes of dislocation or recurrent subluxation.  The Veteran worked full time and remained independent in his activities of daily living; however, he did report an inability to run and a decrease in activity due to his right knee.  Physical examination showed an upright gait favoring the left side with no functional limitations on standing or walking.  The examiner noted no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  The examiner found no evidence of instability, weakness, redness, or abnormal movement, but did note guarding of movement and swelling of the lateral aspect of the knee.  The examination revealed no varus or valgus deformity.  Upon examination of the knee, the examiner noted crepitus and point tenderness of the medial condyle and lateral femoral condyle.  Range of motion testing showed flexion to 110 degrees with pain at 100 degrees and extension to 0 degrees.  Stability testing was normal.  The examiner noted that the joint was painful on motion, but also noted that the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  He noted no estimated additional decrease in range of motion with flare-ups.  He diagnosed significant degenerative joint disease and persistent symptoms despite surgery, causing mild to moderate functional impairment.  The Veteran worked full time and remained independent in his activities of daily living.

The Veteran was afforded another VA examination in December 2013.  The examiner reviewed the Veteran's claims file and diagnosed meniscus tears, ACL tear, and right knee degenerative joint disease.  The Veteran had right arthroscopic medial and lateral meniscectomy and removal of hardware distal femur and proximal tibia through a separate incision in July 2009.  The Veteran noted no improvement in symptoms since the prior surgery.  He had three injections in July 2010 and was on NSAIDs.  The examiner noted that the Veteran will most likely need a total knee replacement in the future.  The Veteran reported a constant ache with flare-ups described as sharp pain with certain movement, but otherwise throbbing.  His flare-ups occurred with standing or walking for more than ten minutes, bending or squatting for any period of time, cold damp weather, climbing or descending a flight of stairs, and running for any period of time.  He reported associated weakness, fatigue, swelling, lack of endurance, and instability.  The symptoms were alleviated with rest, ice, elevation, and medication.  He reported that his symptoms interfered with his ability to walk or stand long enough to run errands, to kneel, bend, or squat for gardening, yard work, or household repair, to run or exercise, and to climb ladders or multiple flights of stairs.  He worked a desk job.  The examiner noted insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the joint was used repeatedly over a period of time.  It was not possible without resorting to speculation to predict within a reasonable degree of medical certainty a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  Range of motion testing showed flexion to 120 degrees with pain at 120 degrees and extension to 5 degrees with pain at 5 degrees.  Upon repetitive use testing, flexion was limited to 105 degrees and extension was limited to 5 degrees.  The examiner noted functional impairment of the knee after repetitive use with contributing factors of less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, and interference with sitting, standing, and weight-bearing.  The examiner noted tenderness or pain to palpation for the joint line or soft tissues.  Muscle strength testing showed normal flexion, but extension with active movement against some resistance.  Testing showed anterior and posterior instability of 0 to 5 millimeters.  The Veteran had no history of recurrent patellar subluxation or dislocation.  The Veteran had a meniscal tear with frequent episodes of joint locking, joint pain, and joint effusion.  He had a history of meniscectomy with residual signs and symptoms.  The Veteran used no assistive devices.  The Veteran's knee impacts his ability to work as the Veteran would have difficulty performing a job involving prolonged walking, standing, climbing stairs or ladders, kneeling, bending, or squatting.  The examiner noted that the Veteran had severe degenerative joint disease and interval worsening in severity, moderate to moderately severe functional impairment per subjective and objective findings, and occupational impairment.

The Veteran was afforded a final VA examination in June 2016.  The examiner diagnosed right knee anterior cruciate ligament tear.  The Veteran reported frequent right knee pain and swelling, which was worse after prolonged standing, long distance ambulation, and kneeling.  He stated that he could walk up to one mile with right knee pain.  He did not use a right knee brace or use ambulatory aids.  The Veteran stated that he was a full time accountant and could perform all his indoor chores, but that he moderated right knee pain when he performed outdoor chores.  The Veteran reported flare-ups with bad weather, occurring two to three times per month, with pain lasting up to 24 hours.  Range of motion testing showed flexion from 0 to 120 degrees and extension from 120 to 0 degrees.  The examiner noted objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, specifically mild medial right knee joint line tenderness.  The examiner noted objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion after three repetitions.  The examiner noted that there was insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the right knee was used repeatedly over a period of time.  Based on the available evidence and exam findings it was not possible without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  Muscle strength testing was normal without muscle atrophy.  The examiner found no ankylosis.  The examiner noted no history of recurrent subluxation or lateral instability.  The examiner noted a history of recurrent effusion with frequent right knee swelling.  Stability testing was performed and noted no joint instability with all testing normal.  The Veteran did not have recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The examiner summarized the Veteran's disability noting that the Veteran stated that he had frequent right knee pain and swelling, which are worse after prolonged standing, long distance ambulation, and kneeling.  His right knee examination showed that he had mild medial joint line tenderness and mild decreased knee range of motion, but all his ligaments seemed to be stable.  His new right knee X-rays showed that he had degenerative changes with chondrocalcinosis and a joint effusion.

The Board notes that the Veteran had removal of semilunar cartilage that was symptomatic.  The maximum schedular rating for that disability is 10 percent.  Therefore, the Veteran may not receive a higher schedular rating under that criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The evidence does not indicate that the Veteran has dislocated semilunar cartilage as required under Diagnostic Code 5258.  The Board acknowledges, however, that the Veteran has a disability related to the semilunar cartilage that the examiner in December 2013 noted resulted in episodes of locking, pain, and effusion into the joint.  Although the Veteran had removal of the semilunar cartilage, as the symptoms of a dislocated semilunar cartilage were not relieved with the surgery and locking, pain, and effusion persisted, the Board finds that the Veteran's right knee disability meets the criteria for a 20 percent disability rating under Diagnostic Code 5258.  

The Board must also consider whether a separate disability rating is warranted for limitation of motion of the right knee.  To receive a compensable disability rating for limitation of motion, the evidence must show limitation of extension to 10 degrees, limitation of flexion to 45 degrees, or ankylosis of the knee.  38 C.F.R. § 4.71a.  

The evidence of record shows a maximum of 5 degrees of limitation of extension, a minimum of 100 degrees limitation of flexion, and no diagnosis of ankylosis.  Therefore, the Board finds that the Veteran did not meet the criteria for a separate disability rating for limitation of motion.   

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition was noted by the VA examiners and considered in the determination of range of motion findings and in the application of the rating criteria to the Veteran's symptoms.  The range of motion findings above included the consideration of the onset of pain and repetitive use in the measurement of range of motion.

The Board acknowledges that the Veteran's June 2016 rating decision codesheet listed Diagnostic Code 5261 for the Veteran's status post multiple right knee surgeries.  That Diagnostic Code applies to limitation of extension.  The Board notes that the Veteran does not meet the criteria for a compensable disability rating under that Diagnostic Code.  Therefore, the Board must presume that the incorrect rating code was applied and that the 10 percent rating should have been continued under 5259 for symptomatic removal of the semilunar cartilage.  The Board notes, however, that that question is moot as the Veteran has now been assigned a higher disability rating under Diagnostic Code 5258.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine and applied it regarding whether the Veteran's symptoms more nearly approximate a 20 percent disability rating.  However, regarding the question of entitlement to an additional rating due to limitation of motion, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002).

2.  Entitlement to a disability rating in excess of 10 percent for right knee instability.

The Veteran contends that his right knee instability warrants a disability rating in excess of 10 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent disability rating, moderate recurrent subluxation or lateral instability warrants a 20 percent disability rating, and severe recurrent subluxation or lateral instability warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

The Veteran's right knee instability was rated under Diagnostic Code 5257 for other impairment of the knee throughout the period on appeal.  

The question for the Board is whether the Veteran's right knee instability manifested to a slight, moderate, or severe degree. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's right knee instability did not manifest to a degree that more nearly approximates a 20 percent disability rating.

The full findings of the VA examiners may be found in the analysis above regarding status post multiple right knee surgeries.  The evidence below addresses only the findings as they relate to the Veteran's instability claim.  


The Veteran's treatment records show consistent complaints of right knee pain and treatment with cortisone injections.  

May 2009 treatment records showed a history of right knee ACL reconstruction fifteen years prior.  The Veteran reported some discomfort and pain ever since the reconstruction.  He underwent two subsequent arthroscopes with mild relief and had a cortisone injection in April 2009 with some relief.  The examiner diagnosed osteoarthritis of the knee.  The examiner noted no signs of instability despite ACL deficiency.  The examiner recommended periodic cortisone injections.  

The Veteran was afforded a VA examination in February 2010.  The examiner noted weakness, stiffness, swelling, fatigability, and lack of endurance, but no heat or redness, no instability or giving way, and no locking.  The examiner noted no episodes of dislocation or recurrent subluxation.  The examination revealed no varus or valgus deformity.  Stability testing was normal.  He diagnosed significant degenerative joint disease and persistent symptoms despite surgery.

The Veteran was afforded another VA examination in December 2013.  The examiner reviewed the Veteran's claims file and diagnosed meniscus tears, ACL tear, and right knee degenerative joint disease.  The Veteran had right arthroscopic medial and lateral meniscectomy and removal of hardware distal femur and proximal tibia through a separate incision in July 2009.  The Veteran noted no improvement in symptoms since the prior surgery.  He reported weakness, fatigue, swelling, lack of endurance, and instability.  The examiner noted functional impairment of the knee after repetitive use with contributing factors of less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, and interference with sitting, standing, and weight-bearing.  Testing showed anterior and posterior instability of 0 to 5 millimeters.  

The Veteran was afforded a final VA examination in June 2016.  The examiner diagnosed right knee anterior cruciate ligament tear.  The examiner noted no history of recurrent subluxation or lateral instability.  Stability testing was performed and noted no joint instability with all testing normal.  
In his lay statements, the Veteran has asserted that he experienced instability.  The record shows that the Veteran did not have any objective findings of instability in a May 2009 treatment record or in February 2010 and April 2016 VA examinations.  The December 2013 VA examiner noted instability of the right knee.  At the time of that examination, testing showed anterior and posterior instability of 0 to 5 millimeters, which is the lowest level of instability.  

As the record contains objective evidence of instability at one examination, which was measured at the lowest level of instability, the Board finds that the Veteran's right knee instability did not manifest beyond a slight degree.  Therefore, the preponderance of the evidence is against entitlement to a higher disability rating for right knee instability.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


